Title: Jonathan Trumbull to the Commissioners, 29 May 1778
From: Trumbull, Jonathan
To: First Joint Commission at Paris,Adams, John


     
      Gentlemen
      Hartford May 29th. 1778
     
     This will be handed to you by Capt. Robert Niles (Commander of the Schooner Spy own’d by this State) and has in Charge Dispatches from the Honorable Continental Congress which I was desir’d to forward Imediately to you, hope he may have a Good Passage, and Arive Safe. The Article of Lead is much wanted in this State and would desire that you would putt as much on Board, the Spy as Capt. Niles shall Judge Suffecient to take on Board, to putt her in Trim for Sailing and Supply him with Cash Suffecient for his Disbursments during his Stay in France, and One hundred and Twenty Four pounds Lawfull Money, which I have Agreed to advance for Capt. Niles and his Mate, also as much more as will pay Each of his Seamen One Months pay, the Amount must Refer you to Capt. Niles. I am, with great Esteem and Consideration Gentlemen Your most Obedient most hble Servant
     
      Jonth; Trumbull
     
     